                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Scott Niemic

      v.                                      Case No. 19-cv-288-SM

FCI Berlin, Warden


                                  ORDER


      No objection having been filed, I herewith approve the

Endorsed Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 27, 2020, for the reasons set forth

therein.    “‘[O]nly those issues fairly raised by the objections

to the magistrate's report are subject to review in the district

court and those not preserved by such objection are precluded on

appeal.’”      School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).

      The clerk of court shall enter judgment and close the case.

      So Ordered.


                                       ____________________________
                                       Steven J. McAuliffe
                                       United States District Judge

Date: March 18, 2020

cc:   Scott Niemic, pro se
      Seth R. Aframe, AUSA
